Title: From Alexander Hamilton to Benjamin Lincoln, 21 July 1792
From: Hamilton, Alexander
To: Lincoln, Benjamin



My dear Sir
Philadelphia July 21st 1792

In the District of Edgar-town there is a Harbour called Holmes hole, where the Collector has appointed an Inspector (Ebenr Smith). It is represented to me, that many vessels come to anchor in that harbour, which are destined for other ports, and it is thought expedient to keep a boat there, for the purpose of boarding vessels, receiving manifests, and to transmit them to the ports, to which they are respectively bound. This Kind of Service it is said has been performed by the Inspector.
If you have any Knowledge of the situation of the Place, so as to form a judgement, to what extent the harbour is frequented, I should be glad of your opinion, how far the expence & maintenance of a boat would be compensated by the advantage that could be derived from the nature of the Service; and what kind of boat would suffice.
If you are acquainted with Mr Smith I could also wish to be informed, whether he is a fit character to have the charge of such a Boat.
I am Dear Sir
Benj. Lincoln Esqr
